 Inthe Matter Of CONSOLIDATED STEEL CORPORATION, LTD.andUNITEDSTEELWORKERS OF AMERICA,LOCAL 2058, C. I.O.Case No. R-5603.-Decided July 14, 1943Mr. Gordon Hall, Jr.,of Los Angeles, Calif., for the Company.Mr. Robert R. Clark,of Maywood, Calif., for the Union.Mr. Robert Silagi.of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Steelworkers of America, Local2058, C. F. 0., herein called the Union, alleging that a question affect-ing commerce had arisen concerning the representation of employeesof Consolidated Steel Corporation, Ltd., Los Angeles, California,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before William B.Esterman, Trial Examiner. Said hearing was held at Los Angeles,California, on June 25, 1943. , The Company and the Union appearedand participated.All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, to introduce evidencebearing on the issues, and to file briefs with the Board.The TrialExaminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THECOMPANYConsolidated Steel Corporation, Ltd., is a California corporationengaged in the production of steel products.At its Maywood, Cali-fornia, plant, the Company fabricates structural steel plates, machin-ery and other steel products; it also produces, at other locations, cargovessels, escort vessels, landing barges, Naval ordnance and syntheticrubber plant equipment. Substantially all of the Company's output51 N. L. R. B., No. 69.o333 334DECISIONS OF NATIONAL LABOR RELAffIONIS BOARDis related to the war effort and is delivered, to various agencies of theUnited States Government.During the year 1942 the Company pur-chased raw materials consisting of steel plates, structural machinery,castings and other special equipment for ship and ordnance construc-tion having an approximate value of $10,000,000.Of these purchases,approximately $8,000,000 worth of raw materials were shipped to theCompany from sources outside the State of California.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Steelworkers of America, Local 2058, affiliated with the Con-gress of Industrial Organizations, is a labor organization admittingto membership employees of the Company.III.THE QUESTION CONCERNINGREPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of its employees until the Unionhas been certified by the Board in an appropriate unit.A statement of the Field Examiner, introduced into evidence at the'hearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate."We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union seeks a unit comprised of non-supervisory plant-pro-tection employees at the Maywood plant.The Company opposes theestablishment of such a unit on the grounds that (a) plant-protectionemployees are peculiarly identified with management, (b) the produc-tion and maintenance employees are already represented by the Union,(c) there is no common bond of interest between the plant-protectionemployees and the production and maintenance employees, and (d)the militarization of the plant-protection employees renders them in-appropriate) as a unit.As a consequence of a Decision and Direction of Election issued bythe Board in a matter involving the same parties 2 on August 2, 1940,i The Field Examiner reported that the Union submitted 27 application-for-membershipcards all of which bore apparently genuine original signatures;that the names of 25 per-sons appearing on the cards also appeared on a list furnished by the Company which con-tained the names of 41 employees in the appropriate unit ; that all the cards were datedin 1943 with the exception of 1 which was dated in December 1942.aMatter of Consolcdated Steel Corporattion,Ltd.,26 N. L. it. B. 44. CONSOLIDATED STEEL CORPORATION, LTD.335the parties entered into a contract, which, through subsequent amend-ment and renewal, is still in effect.By this contract the Union isrecognized as the exclusive bargaining representative of the produc-tion and maintenance employees of the Company.Although the con-tract does not explicitly include or exclude plant-protection employees,by common consent they are considered to be excluded.All of the arguments proposed by the Company with respect to theinappropriateness of a unit of plant-protection employees have beenfrequently considered and rejected by the Board.The facts in theinstant case reveal no novel or radical departure from the cases pre-viously decided on these points.The record shows that the plant-protection employees are hourly paid employees of the Company whohave been sworn into the Coast Guard Reserve.Their duties are toidentify all persons entering or leaving the plant, enforce the Com-pany's rules with respect to the personal conduct of its employees, safe-guard the plant and prevent the destruction or sabotage of U. S. Gov-ernment property.They make up reports on fights between em-ployees, thefts, and similar incidents, which are used as the bases ofthe disciplinary action taken by higher authorities.The record doesnot show that plant-protection employees exercise any disciplinaryauthority over the production and maintenance employees, or thatthey make recommendations with respect to discipline. In view ofthese facts, we find no merit in the Company's contentions.3Because of its position that a unit of plant-protection employees isinappropriate, the Company did not state its desires as to exclusionsof supervisory employees from the unit.The Union seeks all guardsor watchmen with the exception of the captain and the lieutenant ofthe plant-protection force. In addition to the officers mentioned, theCompany employs sergeants who exercise supervisory authority overthe guards.The testimony of the Company's personnel director, whois charged with responsibility for plant protection and internal secu-rity, indicates that each shift has a sergeant with authority to recom-mend disciplinary action for the guards under him.He further testi-fied that several discharges were made as the result of such recom-mendations.In keeping with our normal practice in this respect, weshall exclude sergeants from the appropriate unit.We find that all plant-protection guards at the Company's plantin Maywood, but excluding the captain, lieutenant, and sergeants andany other supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-' SeeMatter of Chrysler Corporation,Highland Park Plant,44 N. L.R. B. 881;Matterof Cramp Shipbuilding Company,46 N. L R. B.1186;Matter of Firestone Tire and RubberCompany of America,50 N. L.R.B. 679;Matter of Aluminum Company ofAmerica(Detroit,Michigan),50 N. L.R. B. 233; andMatter of Federal MotorTruckCo., 50N. L. R. B. 341. 336DECISIONSOF NIATIONALLABOR RELATIONS BOARDployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.V. THEDETERMINATION OF REPRESENTATIVESThe Union prefers that June 1, 1943, be used as the eligibility datein voting.No substantial reason appearing for deviating from ournormalpractice, we shall direct that the question concerning repre-sentation which has arisen be resolved by an election by secret ballotamong the employees in the appropriate unit who were employedduring the pay-roll period immediately preceding the date of theDirection of Election herein, subject to the limitations and additionsset forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Consolidated SteelCorporation, Ltd., Los Angeles, California, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Twenty-first Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Section 10, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or beendischarged for cause, to determine whether or not they desire to berepresented by United Steelworkers of America, Local 2058, affiliated'with the Congress of Industrial Organizations, for the purposes ofcollective bargaining.